

115 S1863 IS: Native Species Protection Act
U.S. Senate
2017-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1863IN THE SENATE OF THE UNITED STATESSeptember 26, 2017Mr. Lee (for himself, Mr. Hatch, and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo clarify that noncommercial species found entirely within the borders of a single State are not
			 in interstate commerce or subject to regulation under the Endangered
			 Species Act of 1973 or any other provision of law enacted as an exercise
			 of the power of Congress to regulate interstate commerce.
	
		1.Short
 titleThis Act may be cited as the Native Species Protection Act.
		2.Treatment of
			 intrastate species
			(a)Definition of
 intrastate speciesIn this Act, the term intrastate species means any species of plant or fish or wildlife (as those terms are defined in section 3 of the Endangered Species Act of 1973 (16 U.S.C. 1532)) that is—
 (1)found entirely within the borders of a single State; and (2)not part of a national market for any commodity.
 (b)TreatmentAn intrastate species shall not be—
 (1)considered to be in interstate commerce; and
 (2)subject to regulation under—
 (A)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); or
 (B)any other provision of law under which regulatory authority is based on the power of Congress to regulate interstate commerce as enumerated in article I, section 8, clause 3 of the Constitution of the United States.